Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 3/15/2021 have been entered.
Claim Objections
The objection to Claim 1 has been removed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 2, 5-13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,135,306 (Clayton et al. hereinafter) in view of US. Patent No. 6,189,567 (Foltz hereinafter) and US Patent No. 4,304,530 (Gens hereinafter).
In re claim 1, with reference to Figs. 2 and 3, Clayton et al. discloses: A method, comprising: subsequent to molding of a housing of a fuel tank (60), positioning a strut (110) inside the housing and fitting the strut in a first wall of the housing, wherein the first wall of the housing is a top wall of the fuel tank (162).
Clayton et al. fails to disclose snap-fitting a flexible projection of the strut with a corresponding flange section in a first wall of the housing, the flange section surrounding an opening in the first wall of the housing and the flexible projection includes a surface directly contacting an interior surface of the flange section subsequent to the snap-fitting.
However, with reference to Figs. 2 and 3, Foltz discloses snap fitting a flexible projection of an element (60) with a flange section of a first wall (14) of a housing (24), the flange section surrounding an opening in the first wall of the housing and the flexible projection including a surface directly contacting an interior surface of the flange section (14) subsequent to the snap-fitting (see Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the strut of Clayton et al. to have included flexible projections as taught by Foltz to snap fit with the flange of the wall of the tank for the purposes of enabling temporary retention of the component (i.e. strut, sensor, pump, etc.) in conjunction with welding (Foltz column 4, lines 53-59).
Clayton et al. in view of Foltz fails to disclose the flange section being recessed into the first wall of the housing.
However, Gens discloses a recess into which a flange section (13) is positioned (see Fig.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the tank wall of Clayton et al. and Foltz as taught by Gens for the purposes of depressing the fittings below the tank wall towards the inside of the tank in order to limiting the exterior dimensions of the fuel tank and installed hardware (column 2, lines 57-59), as one of ordinary skill in the art would recognize that efficient packaging is an advantage in the art of automotive design and prevents damage to installed components.
In re claim 2, with reference to the Figs. noted above, Clayton et al. in view of Foltz and Gens discloses the claimed invention including wherein welding an end of the strut (at 118) spaced away from the flexible projection to a second wall of the housing, the second wall opposing the first wall (column 6, lines 19-27).
In re claim 5, with reference to the Figs. noted above, Clayton et al. in view of Foltz and Gens discloses the claimed invention including wherein prior to positioning the strut inside the housing, blow molding the housing (Clayton et al, column 3, lines 29-31).
In re claim 6, with reference to the Figs. noted above, Clayton et al. in view of Foltz and Gens discloses the claimed invention including wherein prior to positioning the strut inside the housing, boring the opening in the housing (163) (column 5, lines 43-52).
In re claim 7, with reference to the Figs. noted above, Clayton et al. in view of Foltz and Gens discloses the claimed invention including wherein prior to positioning the strut inside the housing, molding the strut with the flexible projection (noting that molding means “shaping”, it is clear that the modified strut is shaped with the projection prior to insertion into the tank).
In re claim 8, with reference to the Figs. noted above, Clayton et al. in view of Foltz and Gens discloses the claimed invention including wherein the snap-fitting includes deflecting the flexible projection inward toward a central axis of the strut (see Foltz Figs. 2 and 3), moving the strut toward a second wall of the housing, the second wall being a bottom wall of the fuel tank, and mating the flange section with a fitting channel in the strut positioned between a first end  of the strut and the flexible projection (above block 60 and face 72 in Foltz), where the first wall comprises a first surface (top surface of wall 14/24) and a second surface (lower surface of top wall at 14/24), the first surface being an outer, top surface, and the second surface being an inner, bottom surface, and where the flange section in the first wall (subsequent welding/integrating element 14 to become wall of the fuel tank) comprises the first surface and the second surface, wherein the first surface of the flange section is lower than the second surface of the first wall surrounding the flange section (when recessed as in re claim 1 above); and subsequent to snap-fitting the flexible projection, a top surface of the flexible projection (60) overlaps the second surface of the flange section (see Foltz Fig. 3) so 
In re claim 9, with reference to the Figs. noted above, Clayton et al. in view of Foltz and Gens discloses the claimed invention including wherein subsequent to snap-fitting the flexible projection, a portion of the flange section is positioned inside a strut channel, the strut channel positioned between an end of the strut and the flexible projection (strut channel above surface 72, see Foltz Figs. 2-3), and a top surface of the first end of the strut is lower than the second surface of the first wall (when recessed as in re claim 1 above).
In re claim 10, with reference to the Figs. noted above, Clayton et al. in view of Foltz and Gens discloses: A fuel tank in a fuel delivery system, comprising: a housing (Clayton et al. element 60) including a first wall (162) opposing a second wall (164), the first wall being a top wall of the housing, the second wall being a bottom wall of the housing (see Clayton et al. Fig. 3), and the first wall including a flange section surrounding an opening (163); a strut (110) extending between the first wall and the second wall, the strut including a flexible projection extending from a shaft of the strut, a first end, a second end, and a fitting channel positioned between the flexible projection and the first end (as in modified in re claims 1 and 8 above), with a portion of the flange section extending into the fitting channel, the portion of the flange section directly contacting the flexible projection, the flange section recessed into the first wall (as in re claim 1 above); and a weld connecting the second end to the second wall (as in re claim 2 above).
In re claim 11, with reference to the Figs. noted above, Clayton et al. in view of Foltz and Gens discloses the claimed invention including wherein the first end of the strut is in contact with the first wall and the second end is in contact with the second wall of the housing (see Clayton et al. Fig. 3), where the first wall comprises a first surface and a second surface, the first surface being an outer, top surface, and the second surface being an inner, bottom surface, and where the flange section in the first wall comprises the first surface and the second surface; and subsequent to snap-fitting the flexible projection, a top surface of the flexible projection overlaps the second surface of the flange section so that attempts to move the strut in a direction away from the second wall of the fuel tank result in the top surface of the flexible projection pressing against the second surface of the flange section (as in re claim 8 above), and a top surface of the first end of [the] strut is lower than the second surface of the first wall surrounding the flange section (as in re claim 1 above).
In re claim 12, with reference to the Figs. noted above, Clayton et al. in view of Foltz and Gens discloses the claimed invention including wherein the shaft includes a hollow interior section (at 150) in fluidic communication with an interior compartment of the housing.
In re claim 13, with reference to the Figs. noted above, Clayton et al. in view of Foltz and Gens discloses the claimed invention including wherein the housing and the strut each include a plastic material (column 6, lines 4-27).
In re claim 16, with reference to the Figs. noted above, Clayton et al. in view of Foltz and Gens discloses the claimed invention except wherein the second end of the 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to selected a known plastic material for the end of the strut to promote weldability with the second wall of the tank, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, page 11 applicant has not disclosed any criticality for the claimed limitations, particularly that the strut cannot have both ends made of the same HDPE material).
In re claim 17, with reference to the Figs. noted above, Clayton et al. in view of Foltz and Gens discloses: A method for manufacturing a fuel tank in a fuel delivery system, comprising: molding a plastic housing of the fuel tank; inserting a strut through an opening in a first wall of the plastic housing, the first wall being a top wall the plastic housing (as in re claim 1 above); and snap-fitting a flexible projection of the strut with a corresponding flange section in the first wall to mate a fitting channel in the strut with a portion of the flange section recessed into the first wall of the housing (as in re claim 1 above), the flange section surrounding the opening in the first wall, and directly contacting the flexible projection (as in re claims 1 and 8 above).
In re claim 19, with reference to the Figs. noted above, Clayton et al. in view of Foltz and Gens discloses the claimed invention including molding the plastic housing includes blow molding the plastic housing (as in re claim 5 above).
In re claim 20, with reference to the Figs. noted above, Clayton et al. in view of Foltz and Gens discloses the claimed invention including the snap-fitting includes deflecting the flexible projection inward toward a central axis of the strut, moving the strut toward a second wall of the housing, and mating the flange section with the fitting channel (as in re claim 8 above), where the second wall is a bottom wall of the plastic housing, where the first wall comprises a first surface and a second surface, the first surface being an outer, top surface, and the second surface being an inner, bottom surface, and where the flange section in the first wall comprises the first surface and the second surface; and subsequent to snap-fitting the flexible projection, a top surface of the flexible projection overlaps the second surface of the flange section so that attempts to move the strut in a direction away from the second wall of the fuel tank result in the top surface of the flexible projection pressing against the second surface of the flange section (as in re claim 8 above).

Claims 3, 4, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton et al. and Foltz and Gens as applied to claim 1 above, and further in view of Us PG Pub No. 20120024868 (Menke hereinafter).
In re claim 3, with reference to the Figs. noted above, Clayton et al. in view of Foltz and Gens discloses the claimed invention except wherein welding a cap onto an exterior surface of the first wall, the cap covering an end of the strut adjacent to the flexible projection. 
However, with reference to Figs. 1 and 2, Menke discloses welding caps (31, 32) above and below attachment points for a strut (5) mounted in a fuel tank (1) (see paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have welded lids over the mounting points of the strut of Clayton et al. in view of Foltz and Gens as taught by Menke for the purposes of ensuring the prevention of leakage from the tank (Menke paragraph 0028).
In re claim 4, with reference to the Figs. noted above, Clayton et al. in view of Foltz and Gens and Menke discloses the claimed invention including where welding the cap onto the exterior surface includes hot plate welding the cap onto the exterior surface.
However, it would have been obvious to one of ordinary skill in the art to have utilized a known welding technique such as hot plate welding taught by Foltz (column 4, lines 55-60) for the purposes of ensuring continuous attachment of the lid to the tank to prevent leakage.
In re claim 14, with reference to the Figs. noted above, Clayton et al. in view of Foltz, Gens and Menke discloses the claimed invention including wherein a cap extending across the first end of the strut and coupled to an exterior surface of the first wall (as in re claim 3 above).
In re claim 15, with reference to the Figs. noted above, Clayton et al. in view of Foltz, Gens and Menke discloses the claimed invention except a second weld connecting the cap to the first wall.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided additional welds to secure the cap, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Please note that in the instant application, page 29, lines 4-5 applicant has not disclosed any criticality for the claimed limitations.
In re claim 18, with reference to the Figs. noted above, Clayton et al. in view of Foltz, Gens and Menke discloses the claimed invention including welding a cap onto an outer surface of the first wall, the cap covering an end of the strut (as in re claim 3 above).
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 7 and 8 of the remarks that the flexible projection does not directly contact the flange.  However, the flexible projection (60) of Foltz does directly contact the flange (14) (See Foltz fig. 3), and the flexible projection (60) does indeed flex (see annotated Figs. below) to pass through the opening (see Foltz relative position of element 60 in Figs. 2 and 3, and in Figs. 6-7), note that ring 22 is part of flange 14, and the flange 14 is integrated with the fuel tank to form the entire housing of the tank.  The inside of the flange 14 is exposed to fuel and is integrated via the welding to the housing such that the entire finished fuel tank includes the flange as part of the wall. 

[AltContent: rect][AltContent: oval]
    PNG
    media_image1.png
    341
    508
    media_image1.png
    Greyscale


[AltContent: rect][AltContent: rect][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    808
    566
    media_image2.png
    Greyscale

Applicant argues that the flange of Foltz cannot be considered part of the fuel tank since it is mounted to the housing of the fuel tank.  However, further note that Applicant’s claim 10 states that the tank comprises “a housing…”, “a strut…”, and “a weld…” indicating that the fuel tank can include these other elements and still be considered “the tank”, therefore, Applicant’s arguments that the flange 14 of Foltz is not part of the fuel tank/wall is not persuasive since Examiner’s interpretation of Foltz is consistent with that of Applicant’s claimed invention.
Applicant argues that the flange section is recessed into the first wall of the housing.  However, in re claim 1 above, Gens teaches this limitation.
Applicant does not separately argue the Menke reference.
No further arguments are made.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733